In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals from an order of the Family Court, Kings County (Freeman, J.), dated May 8, 2000, which denied her petition for custody of her grandson and dismissed the proceeding.
*577Ordered that the order is affirmed, without costs or disbursements.
As custody of the child was transferred to the Administration for Children’s Services in June 1995 and the parental rights to the child were terminated in November 1999, the appellant’s recourse was to “seek adoption, and not mere custody of the child” (see, Matter of Charles H., 207 AD2d 788, 789; Matter of Mary Liza J. v Orange County Dept. of Social Servs., 198 AD2d 350). Accordingly, the Family Court properly dismissed the proceeding.
The appellant’s contention regarding improper service in connection with the termination of parental rights is not properly before this Court. Goldstein, J. P., Florio, McGinity and H. Miller, JJ., concur.